UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



ANGELA HINES,

       Plaintiff,
               v.                                        Civil Action No. 13-560 (JEB/AK)
DISTRICT OF COLUMBIA,

       Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Alan Kay on December 4, 2013. The 14-day period during which the parties may

file objections to the Report and Recommendation has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

       Plaintiff Angela Hines, on behalf of her minor child M.H., filed a Motion for Summary

Judgment seeking reimbursement of the fees incurred by her attorney in this Individuals with

Disabilities Education Act matter. See ECF No. 10. Defendant District of Columbia filed an

opposition to that Motion, as well as a Cross-Motion for Summary Judgment. See ECF Nos. 11-

12. In determining whether the fees sought by Plaintiff were reasonable, Judge Kay analyzed the

complexity of the issues and determined that an hourly rate of $217.50 – three-fourths of the

Laffey rate – for the attorney and $108.75 for the paralegal struck a fair balance. Judge Kay

concluded that Plaintiff should be awarded fees as follows: her counsel 85.4 hours at $217.50 per

hour (totaling $18,574.50), her paralegal 86.4 hours at $108.75 per hour (totaling $9,396), and

costs of $305.76. The total amount was $28,276.26.



                                                1
       After consideration of the Report and Recommendation of Judge Kay, the absence of any

party’s objection thereto, the entire record before the Court, and the applicable law, the Court

will adopt Magistrate Judge Kay’s Report and Recommendation and grant in part and deny in

part both parties’ Motions.

       A separate final order accompanies this Memorandum Opinion.



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: January 2, 2014




                                                 2